 1In the Matter of BIRMINGHAM GAS COMPANYandDISTRICT 50, UNITEDMINE WORKERS OF AMERICACase No. R-5309.Decided June 1, 1943Messrs. E. L. AllandCharles B. Gamble,of Birmingham, Ala., forthe Company.Messrs.William E. Mitchand N. B.Maxwell, ofBirmingham, Ala.,for the Union.-Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by District 50, Uiiited Mine Work-ers of America, herein called the Union, alleging that a question' af-fecting commerce has arisen concerning the representation of em=ployees of Birmingham Gas Company, Birmingham, Alabama; hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Dan M. Byrd, Jr.,Trial Examiner.Said hearing was held at Birmingham, Alabama, onMay 7, 1943. The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross'exam-ine witnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entirerecord in the case, theBoard makes the following:FINDINGSOrFACTI.THE BUSINESS OF THE COMPANYBirmingham Gas Company, an Alabama corporation, is a subsidiary,of American Gas & Power Company. The Company is engaged in the,business of supplying gas to the city of Birmingham and the imme'di-'ately adjacentarea.The Company does not manufacture any gas;but purchases unpurified coke oven gas from various steel mills located50 N. L.R. B., No. 2.i5536105-44-vol 50-2 6'DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the' Birmingham area and natural gas from Southern Natural GasCompany, which by its feeder line brings gas from the Louisiana andadjacent fields. -The customers-of the Company are divided into threemajor groups: purchasers of natural gas, raw unpurified coke ovengas,'and purified coke oven gas, respectively.The Company oper-ates for the benefit of these three classes of customers three distributionsystems, one distributing natural gas, one distributing purified cokeoven gas, and, another which services those customers of the Companywho use raw unpurified coke oven gas.'Customers who use purified coke oven gas are chiefly domestic orlocal commercial customers and small industrial concerns.However,also among their number are a few instrumentalities of interstate com-merce.,The Company sells its natural and unpurified coke oven gasto industrial concerns only. Its 12 natural gas customers purchased,during,1942 amounts valued in the aggregate at $483,762.80, and the 16unpurified coke oven gas customers purchased during the same periodamounts valued at $296,949.56.The president of the Company testifiedthat these industrial customers all did some interstate business, but thathe did not know its extent.2I.During the year 1942, the Company purchased, for the maintenanceof its, system, materials valued at $35,000, consisting of cast iron pipe,steel pipe,-meters, and regulators; of which more than 50 percent wasshipped from points outside the State of Alabama.During the sameperiod the Company purchased gas appliances amounting in value tooutside the State of Alabama.We find that the Company receives the natural gas which it dis-tributes from points outside the State of Alabama, that it suppliesgas,to major industrial firms engaged in interstate commerce, and to anumber of instrumentalities of interstate commerce, and that a stop-page of the operations of the Company would have a close, intimate,and substantial effect on interstate commerce.3'Western Union Telegraph Company, Postal Telegraph Company, Southern Natural GasCo.,Birmingham Southern Railroad,Louisville and Nashville Railroad, Frisco Railroad,Alabama Highway Express.2One of these customers is the Louisville and Nashville Railroad.For the business andinterstate character of the operations of some of the other industrial enterprises suppliedwith gas by the Company,seeMatter of Harbison-Walker Refractories CompanyandUnited Construction Workers, Div of District 50, U. M.IV.,affiliated with C I.0 , andIndustrial Union, affiliated with the C. 10,43 N. L. It. B. 936;Matter of The Bas rett Com-pany, Fairfield, Alabama, PlantandUnited Mine Workers of America, District 50, LocalUnion 12053,17 N. L R B 759,Matter of Southern Cement CompanyandSteelWoikeisorganizing Committee,28 N L. R B 596;Matter of Virginia Bridge CompanyandIn-tel national Association of Bridge, Structural&Ornamental Iron Workers,Shopmen's Local530, 29 N. L. It. B. 241.3ConsolidatedEdison Coet al v. N. E. R. B. et al.,305 U. S. 197,Souther it ColoradoPower Co. v N L RB , 111 F. (2d) 539 (C C A 10). BIRMINGHAM AS COMPANY7H. THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, is a labororganiza-,tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 7, 1943, the Union requested the Company to recognizeit as exclusive bargaining representative for certain specified employeesof the Company. The Company refused unless and until the Union isduly certified as such by the Board.A- statement of the Field Examiner introduced in evidence at thehearing indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITThe Union claims as appropriate a unit composed of employeeswho do at least some manual work, as opposed to clerical workers.Thus it desires thi t men engaged in meter reading, installation andservicing, and collection work, as well as those working at the Com-pany's gas plant, be included. It appears that these employees- con-stitute a homogeneous industrial unit, in view of the nature of theCompany's. business.The Company takes no position as to thecomposition of the 'unit.Accordingly,- we find that all employees of the collection, meterreading, meter shop, installation, main and service, and general stores(porters)departments, and the gas plant, excluding the printingdepartment, the sales department, watchmen, clerical and office em-ployees, the storekeeper,managers, superintendents, foremen andassistant foremen, and all supervisory employees having the powerto hire and discharge or to recommend such action, constitute a, unitappropriate for collective bargaining purposes within the meaningof Section 9 (b) of the Act.V. THE DETERIVIINATION OF REPRESENTATIVESWe shall direct that the question concerning - representation whichhas arisen be resolved by an election by secret ballot among the em-ployees within the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction off4The Field Examiner reported that the Union submitted 100 cards,of which 93,bearingapparently genuine original signatures,correspond with names on the Company's pay rollof April 19,1943, containing 158 names 8DECISI'ON'SOF NATIONAL LABOR RELATIONS BOARDElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTION'By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section, 9, of National LaborRelations Board Rules and Regulations-Series 2, as.amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Birmingham-GasCompany, Birmingham, Alabama, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in.this matter asIII, Section 10, of said Rules and Regulations, among the employeesployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidpay-roll period because they were ill' or on vacation or, temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingwhether or not they desire to'be represented by District 50, UnitedMine Workers of Anierica,'for the purposes of collective bargaining.